Citation Nr: 0007583	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, currently diagnosed as paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active military service from September 1972 
to July 1973, when he was issued a general discharge "under 
honorable conditions."  Due to a rather lengthy period of 
absence without leave (AWOL) from October 9, 1972 to 
February 19, 1973, followed by incarceration from February 20 
to June 3, 1972, the appellant is credited with only two 
months of creditable active service from September 7 to 
October 8, 1972, and from June 4 to July 2, 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Nashville Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In January 2000, 
a hearing was held at the RO before the undersigned; a 
previous hearing had been held before a Decision Review 
Officer at the RO in January 1998.  


FINDING OF FACT

The appellant's claim seeking service connection for an 
acquired psychiatric disability is not plausible.  


CONCLUSION OF LAW

The appellant's claim seeking service connection for an 
acquired psychiatric disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, a 
psychosis may be presumed to have been incurred in service if 
it was manifested to a compensable, 10 percent degree within 
one year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  Of course, 
service connection can be granted for any disease diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, a claimant is always obliged to present evidence of a 
well-grounded claim; that is, a plausible claim, i.e., one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of the claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (hereinafter 
referred to as the Court) has held repeatedly that, in order 
for a claim seeking to establish service incurrence of a 
disability to be considered plausible, there must be 
competent evidence of a current disability; of incurrence of 
a disease or injury in service; and of a relationship or 
"nexus" between the current disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, it appears that the appellant enlisted and was 
accepted for military service although he had a disqualifying 
physical defect (blindness in one eye).  When this was 
discovered, processing was begun to discharge him.  In the 
meantime, possibly in response to some comment from the 
military authorities that he was to be sent home, he went 
AWOL and returned home on his own.  When he was returned to 
military control, he was incarcerated for AWOL and then 
discharged.  As a result of this unfortunate situation, he is 
credited with only two months of countable active service, as 
previously noted.  

The service medical records, including the June 1973 report 
of the appellant's medical examination prior to separation 
from service, are devoid of any complaints, treatments, 
findings or diagnoses indicative of paranoid schizophrenia or 
any other acquired psychiatric disability.  In late June 
1973, the appellant signed a medical statement that there had 
been no change in his medical condition since his last 
medical examination.  Paranoid schizophrenia was first 
identified in February 1986, 13 years after his discharge 
from active service.  He apparently did not seek or obtain 
medical treatment for any psychiatric disability during the 
intervening years.  (See January 1998 transcript, pp. 5, 6.)  

The appellant has testified that he first had hallucinations 
and sleepwalking in response to pictures of mutilated bodies 
shown him during military basic training.  He believes that 
these episodes represent the onset of his psychotic 
disability.  Unfortunately, these episodes are undocumented 
in the service medical records or by any other objective 
corroborating evidence.  Moreover, as a result of his mental 
illness, his memory is no longer deemed to be reliable.  For 
example, at the January 2000 hearing, the appellant was 
unable to remember how many years of education he completed.  
(See January 2000 transcript, p. 12.)  Thus, the episodes in 
service of hallucinations and sleepwalking described by the 
appellant are wholly unverified.  

On the other hand, the medical records, dating from his 
initial, February 1986 evaluation at the VA Medical Center in 
Murfreesboro, reflect a history given by the appellant at 
that time of the onset of hallucinations, etc. immediately 
after being given "half a little pill" by "this boy I 
knew" while suffering from a fever.  He has testified 
elsewhere that he was very sick from a fever while he was at 
home during his period of AWOL.  (See, e.g., January 2000 
transcript, pp. 5-6.)  He later told other VA personnel 
during a social assessment in February 1986 that the first 
episode of psychiatric illness occurred in 1972 when  
"someone gave him this pill" while he was in the military.  
The reported clinical history at this same time reflected 
that he had had this problem (hearing voices and seeing 
things) since 1972, which he attributed to taking a "pill 
while in service LSD at age 19 or 20."  

Thus, it seems possible that the appellant may have ingested 
a hallucinogenic drug either while in basic training in 1972 
or while AWOL at home in 1972-73.  If true, neither scenario 
would entitle him to service connection for any resulting 
psychosis.  See 38 U.S.C.A. § 1110 (West Supp. 1999); 
38 C.F.R. § 3.301(a) & (d) (1999).  Based on the foregoing 
statements by the appellant, the possibility of a drug-
related origin for his psychosis cannot be dismissed.  

More importantly, the appellant has submitted no competent 
medical evidence establishing a link or nexus between his 
current psychiatric disability and any event in service.  
Although the Board recognizes his sincere belief that his 
psychotic disability had it onset in service, a lay 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim if it is unsupported by 
competent medical evidence.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Likewise, since there is no competent medical 
evidence of an acquired psychiatric disability before 1986, 
there is no evidence of a pre-existing disability having been 
aggravated during service.  

The Board has concluded that, based on the present 
evidentiary record, the appellant has failed to submit a 
well-grounded claim pursuant to 38 U.S.C.A. § 5107(a).  
Further development by VA would be inappropriate in this 
case.  It is only appropriate for VA to order such additional 
development if the appellant has first submitted a well-
grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), which 
is not currently the case here.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. App. 477 
(1999).  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disability is 
denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

